DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholl et al (U.S. Patent No. 4,431,060).
As to Claim 1, Scholl discloses a drawbar assembly for a motor grader, the drawbar assembly defining a longitudinal axis, the drawbar assembly comprising: 
A first frame member adapted to be movably coupled (24) to a main frame (20) of the motor grader, the first frame member including a first base member (Annotated figure A, “first base member”) extending along the longitudinal axis and a first mating portion (Annotated figure A, “first mating portion”) bent away relative to the first base member to extend transversely relative to the longitudinal axis; and 
A second frame member including a second base member (Annotated figure A, “second base member”) extending along the longitudinal axis and a second mating portion (Annotated figure A, “second base member”) bent away relative to the second base member to extend transversely relative to the longitudinal axis, wherein the second mating portion is configured to mate with the first mating portion to form a connection joint therebetween (Annotated figure A shows the mating portions connected with a bolt-like fastener), facilitating the first frame member and the second frame member to be conjoined to each other to together support a circle assembly (30) of the motor grader thereunder.  


    PNG
    media_image1.png
    680
    1134
    media_image1.png
    Greyscale


As to Claim 2, Scholl discloses the invention of Claim 1 (Refer to Claim 1 discussion). Scholl also discloses wherein each of the first base member (Annotated figure A, “first base member”) and the second base member (Annotated figure A, “second base member”) define a top surface and a bottom surface, and wherein each of the first mating portion (Annotated figure A, “first mating portion”) and the second mating portion (Annotated figure A, “second mating member”) is bent to protrude perpendicularly away from the top surface of the first base member and the second base member, respectively.  
As to Claim 3, Scholl discloses the invention of Claim 2 (Refer to Claim 2 discussion). Scholl also discloses further including a mounting member (Pinion of 32, 28) coupled to the bottom surface (“Coupled to” do not necessarily mean a direct connection) of each of the first base member (Pinion of 32) and the second base member (28), the mounting member being configured to mount the circle assembly thereto.  
As to Claim 4, Scholl discloses the invention of Claim 1 (Refer to Claim 1 discussion). Scholl also discloses wherein the first frame member and the second frame member are configured to be joined at the connection joint by welding (They are capable of being welded).  
As to Claim 5, Scholl discloses the invention of Claim 1 (Refer to Claim 1 discussion). Scholl also discloses wherein the first base member (Annotated figure A, “first base member”) includes a Y-shaped structure to define a first longitudinal end and a second longitudinal end, and wherein the first mating portion (Annotated figure A, “first mating portion”) is disposed at the first longitudinal end and the first frame member is configured to be connected to the main frame of the motor grader at the second longitudinal end via an articulation joint (24).  
As to Claim 6, Scholl discloses the invention of Claim 5 (Refer to Claim 5 discussion). Scholl also discloses wherein the first frame member includes a pair of bar members (Left 22, Right 22) attached to a top surface of the first base member, the pair of bar members being configured to be spaced apart and connected to the first mating portion (Annotated figure A, “first mating portion”) at the first longitudinal end and intersect at the second longitudinal end (End where 24 is located).  
As to Claim 7, Scholl discloses the invention of Claim 1 (Refer to Claim 1 discussion). Scholl also discloses wherein each of the first mating portion (Annotated figure A, “first mating portion”) and the second mating portion (Annotated figure A, “second mating portion”) includes at least one fastening aperture formed therein, the at least one fastening aperture on the first mating portion being configured to engage a lifting mechanism (They are capable of engaging a lifting mechanism) thereto and the at least one fastening aperture on the second mating portion being configured to engage a swinging mechanism thereto (They are capable of engaging a swinging mechanism).  
As to Claim 8, Scholl discloses a method of manufacturing a drawbar assembly for a motor grader, the method comprising: 
Providing a first frame member for being movably coupled to a main frame of the motor grader, the first frame member (20) including a first base member (Annotated figure A, “first base member”) extending along a first longitudinal axis and a first mating portion (Annotated figure A, “first mating portion”) bent away relative to the first base member to extend transversely relative to the first longitudinal axis; -17- 
Providing a second frame member including a second base member (Annotated figure A, “second base member”) extending along a second longitudinal axis and a second mating portion (Annotated figure A, “second mating member”) bent away relative to the second base member to extend transversely relative to the second longitudinal axis; 
Aligning the first mating portion (Annotated figure A, “first mating portion”) of the first frame member and the second mating portion (Annotated figure A, “second mating portion”) of the second frame member such that the first longitudinal axis aligns with the second longitudinal axis to define a longitudinal axis of the drawbar assembly (The longitudinal axes align when viewed from the top); and 
Joining the first mating portion to the second mating portion to form a connection joint therebetween (Annotated figure A shows the mating portions connected with a bolt-like fastener), facilitating the first frame member and the second frame member to together support a circle assembly (30) of the motor grader thereunder.  
As to Claim 9, Scholl discloses the invention of Claim 8 (Refer to Claim 8 discussion). Scholl also discloses wherein each of the first base member and the second base member define a top surface and a bottom surface, and wherein each of the first mating portion (Annotated figure A, “first mating portion”) and the second mating portion (Annotated figure A, “second mating portion”) is bent to protrude perpendicularly away from the top surface of the first base member and the second base member, respectively.  
As to Claim 10, Scholl discloses the invention of Claim 9 (Refer to Claim 9 discussion). Scholl also discloses further comprising attaching a mounting member (Pinion of #32, #28) to the bottom surface (“attaching to” do not necessarily mean a direct connection) of each of the first base member (Pinion of 32) and the second base member (28) of the joined first frame member and the second frame member, the mounting member being configured to mount the circle assembly thereto.  
As to Claim 11, Scholl discloses the invention of Claim 8 (Refer to Claim 8 discussion). Scholl also discloses wherein joining the first frame member and the second frame member includes welding the first frame member and the second frame member at the connection joint (They are capable of being welded).  
As to Claim 12, Scholl discloses the invention of Claim 8 (Refer to Claim 8 discussion). Scholl also discloses wherein the first base member includes a Y-shaped structure defining a first longitudinal end and a second longitudinal end,-18- and wherein the first mating portion (Annotated figure A, “first mating member”) is disposed at the first longitudinal end and the first frame member is configured to be connected to the main frame of the motor grader at the second longitudinal end via an articulation joint (24).  
As to Claim 13, Scholl discloses the invention of Claim 12 (Refer to Claim 12 discussion). Scholl also discloses wherein the first frame member includes a pair of bar members (Left 22, Right 22) attached to a top surface of the first base member, the pair of bar members being configured to be spaced apart and connected to the first mating portion (Annotated figure A, “first mating portion”) at the first longitudinal end and intersect at the second longitudinal end (End where 24 is located).  
As to Claim 14, Scholl discloses the invention of Claim 8 (Refer to Claim 8 discussion). Scholl also discloses wherein each of the first mating portion (Annotated figure A, “first mating portion”) and the second mating portion (Annotated figure A, “second mating member”) includes at least one fastening aperture formed therein, the at least one fastening aperture on the first mating portion being configured to engage a lifting mechanism (They are capable of engaging a lifting mechanism) thereto and the at least one fastening aperture on the second mating portion being configured to engage a swinging mechanism (They are capable of engaging a swinging mechanism) thereto.  
As to Claim 15, Scholl discloses a motor grader comprising: 
A main frame (15); 
A circle assembly (100) supporting an implement (30) of the motor grader; and 
A drawbar assembly (Figure 3) being supported and disposed underneath the main frame, the drawbar assembly defining a longitudinal axis and including: 
A first frame member movably coupled to the main frame, the first frame member including a first base member (Annotated figure A, “first base member”) extending along the longitudinal axis and a first mating portion (Annotated figure A, “first mating portion”) bent away relative to the first base member to extend transversely relative to the longitudinal axis; and 
A second frame member including a second base member (Annotated figure A, “second base member”) extending along the longitudinal axis and a second mating portion (Annotated figure A, “second mating portion”) bent away relative to the second base member to extend transversely -19-relative to the longitudinal axis, the second mating portion being joined to the first mating portion to form a connection joint therebetween (Annotated figure A shows the mating portions connected with a bolt-like fastener); and 
A mounting member (103) coupled to the circle assembly and being attached underneath the joined first frame member and the second frame member.  
As to Claim 17, Scholl discloses the invention of Claim 15 (Refer to Claim 15 discussion). Scholl also discloses wherein each of the first base member and the second base member define a top surface and a bottom surface and wherein each of the first mating portion (Annotated figure A, “first mating portion”) and the second mating portion (Annotated figure A, “second mating portion”) is bent to protrude perpendicularly away from the top surface of the first base member and the second base member, respectively.  
As to Claim 18, Scholl discloses the invention of Claim 15 (Refer to Claim 15 discussion). Scholl also discloses wherein the first base member includes a Y-shaped structure defining a first longitudinal end and a second longitudinal end, and wherein the first mating portion (Annotated figure A, “first mating portion”) is disposed at the first longitudinal end and the second longitudinal end is connected to the main frame of the motor grader via an articulation joint (24).  
As to Claim 19, Scholl discloses the invention of Claim 18 (Refer to Claim 18 discussion). Scholl also discloses wherein the first frame member includes a pair of bar members (Left 22, Right 22) attached to a top surface of the first base member, the pair of bar members being spaced apart and connected to the first mating portion at the first longitudinal end and intersect at the second longitudinal end (End where 24 is located). 
As to Claim 20, Scholl discloses the invention of Claim 15 (Refer to Claim 15 discussion). Scholl also discloses wherein each of the first mating portion and the second mating portion includes at least one fastening aperture (The mating portions have an aperture to fasten elements 38 and 40) formed therein, and wherein the motor grader includes -20-an implement lifting mechanism (40) connected to the drawbar assembly at the at least one fastening aperture on the first mating portion to facilitate upward and downward movement of the implement of the motor grader; and a swinging mechanism (34) connected to the drawbar assembly at the at least one fastening aperture on the second mating portion to facilitate swinging of the drawbar assembly relative to the motor grader (The mechanism assists cylinder 31 to make the drawbar swing up or down while 34 is not moving).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al (U.S. Patent No. 4,431,060) alone.
As to Claim 16, Scholl discloses the invention of Claim 15 (Refer to Claim 15 discussion). Although Scholl is silent about wherein the first frame member and the second frame member are joined at the connection joint by welding,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to weld the first frame member and the second frame member, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678